Exhibit SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF CCH II, LLC (a Delaware Limited Liability Company) This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended from time to time, this "Agreement") is entered into as of November 30, 2009 by CCH I, LLC, a Delaware limited liability company ("CCHI"), as the sole member of CCH II, LLC, a Delaware limited liability company (the "Company"). W I T N E SSE T H: WHEREAS, the Company is governed by that certain Limited Liability Company Agreement dated as of July 10, 2003, as amended (the "Prior Agreement"); and WHEREAS, CCHI, as the sole member of the Company, wishes to amend and restate the Prior Agreement in compliance with the requirements of the Joint Plan; and NOW, THEREFORE, in consideration of the terms and provisions set forth herein, the benefits to be gained by the performance thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the party hereby agrees as follows: SECTION 1.General. (a)Formation.Effective as of the date and time of filing of the Certificate of Formation in the office of the Secretary of State of the State of Delaware, the Company was formed as a limited liability company under the Delaware Limited Liability Company Act, 6 Del.C. § 18-101, et.seq., as amended from time to time (the "Act").Except as expressly provided herein, the rights and obligations of the Members (as defined in Section 1(h)) in connection with the regulation and management of the Company shall be governed by the Act. (b)Name.The name of the Company shall be CCH II, LLC.The business of the Company shall be conducted under such name or any other name or names that the Manager (as defined in Section 4(a)(i) hereof) shall determine from time to time. (c)Registered Agent.The address of the registered office of the Company in the State of Delaware shall be c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.The name and address of the registered agent for service of process on the Company in the State of
